Title: To Alexander Hamilton from Maria Reynolds, [January 23–March 18 1792]
From: Reynolds, Maria
To: Hamilton, Alexander



[Philadelphia, January 23–March 18, 1792]Monday Naght Eight C, L
Sir,

I need not acquaint that I had Been Sick all moast Ever sence I saw you as I am sure you allready no It Nor would I solicit a favor wich Is so hard to obtain were It not for the Last time Yes Sir Rest assuirred I will never ask you to Call on me again I have kept my Bed those tow dayes and now rise from My pillow wich your Neglect has filled with the sharpest thorns I no Longer doubt what I have Dreaded to no but stop I do not wish to se you to to say any thing about my Late disappointments No I only do it to Ease a heart wich is ready Burst with Greef I can neither Eate or sleep I have Been on the point of doing the moast horrid acts at I shuder to think where I might been what will Become of me. In vain I try to Call reason to aide me but alas ther Is no Comfort for me I feel as If I should not Contennue long and all the wish I have Is to se you once more that I may my doupts Cleared up for God sake be not so voed of all humannity as to deni me this Last request but if you will not Call some time this night I no its late but any tim between this and twelve A Clock I shall be up Let me Intreat you If you wont Come to send me a Line oh my head I can rite no more do something to Ease My heart or Els I no not what I shall do for so I cannot live Commit this to the care of my maid be not offended I beg
